YARRUT, Judge.
This is a companion suit to Suit No. 2305, 188 So.2d 99, decided this day. The issues and facts in this suit are the same as those involved in Suit No. 2305, except that the indebtedness was the balance due on a promissory note, though the *101amount due thereon was listed at less than that actually due. The name of Plaintiff, its address, and character of the debt were all properly stated. Only the amount due was incorrect.
For the reasons given in Suit No. 2305 referred to supra, the judgment of the First City Court is affirmed.
Judgment affirmed.